Eschweiler, J.
(dissenting). At the close of the testimony there was no evidence which would support a jury finding that there was any particular act done by the operator or any particulár thing which he failed to do causing the elevator to fall, and nothing of the kind is pointed out by the majority opinion. When the defendant’s testimony was closed it showed that just such an event as did happen could happen by slush covering the brake or slush in the switch, or something getting in there. No other possible means for the happening of such an incident than that just above mentioned is found in the record.
The verdict found that there was no actionable negligence by defendant in inspecting or keeping the elevator in a proper state of repair, under one of which manifestly the above suggested possible cause for the accident could have been placed. The plaintiff offered no testimony to contradict, impeach, or modify defendant’s evidence and therefore elected to stand, at the close of the case, upon the testimony then in the record as to the cause for the elevator’s drop. The finding, therefore, by the jury that negligence by the operator was the proximate cause is pure speculation and guess and contrary to the doctrine so clearly laid down in the case of Rost v. Roberts, 180 Wis. 207, 212, 192 N. W. 38, with a long line of cases (p. 213), and its approval of the prior rulings and approving what is quoted, that where “the result complained of is as reasonably attributable under the evidence to a cause or condition independent of *299the defendant’s acts as to negligence on his part, the proof does not establish negligence.”
The clear exposition of the rule in the Rost Case, supra, which I think applies in full force here, is followed in Maryland Cas. Co. v. Thomas F. Co. 185 Wis. 98, 201 N. W. 263; Delap v. Liebenson, 190 Wis. 73, 80, 208 N. W. 937, and many other cases that might be cited.
I think the plaintiff has failed to meet the burden of proof required of him under any application of the res ipsa lo-quitur doctrine and that the judgment should be reversed.
I am authorized to state that Mr. Chief Justice Rosen-berry and Mr. Justice Fritz join in this dissent.
A motion for a rehearing was denied, with $25 costs in one case only, on January 7, 1930.